DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered.
Receipt is acknowledged of Amendments and Remarks filed on 06/21/22. Claims 1-2, 6, 9, 20, 24, 26 and 27 have been amended, claims 3-4 and 8-10 have been cancelled and new claims 30-31 have been added. Claims 9, 14-16, 18, 20, 23-24 and 26 remain withdrawn. Accordingly, claims 1-2, 6, 8, 10 and 27-31 are under examination on the merits.  

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui-Ju Wu on 08/19/22.

The application has been amended as follows: 
Withdrawn claim 9 is rejoined.
 
Withdrawn claims 14-16, 18, 20, 23-24 and 26 are canceled. 


 The following is an examiner’s statement of reasons for allowance: 
The prior art teach inhalation compositions, especially for inhalation via a nebulizer such as a vibrating mesh nebulizer, comprising glycosaminoglycans such as heparin, carriers and additives such as an inorganic salt. The prior art also provides guidance on the amounts or dosages of heparin and salts. However, there is a lack of sufficient teaching on a liquid medicament comprising from 15 to 40 mg/mL of unfractionated heparin having an average molecular weight of from 8 to 40 KDa and from 10 to 300 mM of the inorganic salt. 
Applicants have persuasively argued that this particular concentration of inorganic salt is associated with a specific technical effect, namely a marked improvement in the nebulization of concentrated solution of unfractionated heparin. 
It is stated that “The basis of this improved effect is discussed at paragraph 12 of the declaration of the inventor Prof. Janis Kay Shute (hereinafter, “Shute Declaration”) submitted on 14 December 2021. In particular, Prof. Shute considers that the addition of the inorganic salt to the solution aids nebulisation by affecting the 3-dimensional structure of the heparin polymers, causing the conformation to change from a rigid rod to a coiled- up structure” (See Remarks, page 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 6, 8-10 and 27-31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616